Fourth Court of Appeals
                                San Antonio, Texas
                                       June 30, 2016

                                   No. 04-16-00288-CV

            Christus Spohn Health System Corporation d/b/a Christus Spohn
                                    Hospital Alice,
                                      Appellants

                                             v.

Aundria Hinojosa and Florencio HINOJOSA, V, Individually as Wrongful Death Beneficiaries
  of Florencio Hinojosa, VI, Deceased and on Behalf of Florencio Hinojosa, VI, deceased,
                                        Appellees

               From the 79th Judicial District Court, Jim Wells County, Texas
                             Trial Court No. 15-07-54935-CV
                      Honorable Richard C. Terrell, Judge Presiding


                                      ORDER

    The Appellee’s Unopposed Motion for Extension of Time to File Brief is hereby
GRANTED. Time is extended to July 25, 2016.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of June, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court